DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 2 and 4-22 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2012/0016925) in view of Sengupta et al. (8069371) and Lee et al. (NPL).

Regarding claim 1:
Brown teaches:
a management chip comprising one or more circuits [par 89, 93: can be an embedded processor, an ASIC, single board computer, etc.] wherein:
the management chip is configured for implementation in a system to support remote automated management of the system by a remote entity [par 5-13, 26, 89, 93]; and
the management chip is configured for operation independent of and separate from the system, such that the management chip remains communicatively accessible when the system is not accessible [par 11, 89, 93: one of the functions is to recover the device if it fails or shuts down. Thus the MILARRS system must necessarily be accessible to recover a system that has failed or shut down, which system would necessarily be inaccessible],
to enable managing the system during system crashes and/or when the system is not operating normally [par 5-13, 26], the one or more circuits being operable to: 
receive management related messages from the remote entity, wherein the management related messages includes an off-chip diagnostics message [par 12, 75-85, 96-102 – the management chip receives messages related to diagnostics to perform on the device. The device is off-chip and thus the messages are necessarily off-chip. Note that applicant’s specification defines off-chip as anything that relates to resources that are not on the management chip itself (see at least par 38)]; 
process the received management related messages including processing the off-chip diagnostics message [par 12, 75-85, 96-102 – the messages are processed in order to perform the remote management, diagnostics and recovery functions]; and 
perform one or more functions corresponding to handling of the received management related messages, including causing a performance of at least on of: an off-chip function [par 75-85, 96-102 – performing diagnostics, sending commands to the device, toggling power, etc. are all off-chip functions as they are functions performed on the device and not the management chip]; and
apply one or more security related measures to secure communications with the remote entity [par 63].
Brown does not explicitly teach that the management related messages received and processed include at least one of an on-chip debug message or an off-chip debug message. Brown does, however, teach receiving and processing management related messages and performing corresponding diagnostic functions  [par 12, 75-85, 96-102].
Sengupta teaches debugging a system remotely and further teaches that debugging is a broad term that means analyzing problems [col. 2 lines 56-60, col. 3 lines 16-22 and 47-48].
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the remote debugging teachings of Sengupta with the remote diagnostics of Brown.

Brown-Sengupta does not explicitly teach that the one or more security related measures comprise one or more of:
dropping one or more packets that arrive on an incorrect port;
periodically changing a port being used for the secure communications; or
shutting down the port for a predetermined period of time.
Brown-Sengupta does, however, teach the use of any common form of data protection, mitigation for various attack scenarios, and use of many different encryption algorithms, authentication methods, firewalls, etc. [par 63]
Lee teaches:
dropping one or more packets that arrive on an incorrect port;
periodically changing a port being used for the secure communications [entire document – port hopping is the practice of periodically changing a port being used for communications]; or

It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the security details of Lee with the security teachings of Brown-Sengupta.
One of ordinary skill in the art would have been motivated to make the combination because Brown-Sengupta explicitly teaches various methods of protecting data and connections. Further, Brown-Sengupta explicitly states that “All other protection and defense methods are contemplated.” [Brown par 63] In other words, Brown-Sengupta provides direct suggestion to combine with any other protection and defense disclosures.
Regarding claim 2:
The combination teaches:
wherein the one or more circuits are operable to, when receiving management related messages: 
receive communication packets configured for communication over particular medium and/or in accordance with a particular communication protocol [Brown par 69, 75-85, and 96-102]; 
determine whether the received communication packets are associated with remote automated management [Brown par 75-85, 96-102]; and 
determine whether the management related requests are directed to the system or a component thereof [Brown par 75-85, 96-102]. 
Regarding claim 4:

wherein the one or more circuits are operable to determine whether the received communication packets are associated with remote automated management based on a type of communication packets and/or a port on which the communication packets are received [Brown par 46 – contains additional interfaces for performing other functions, thus it necessarily recognizes management packets based on being sent to the management port in the appropriate format]. 
Regarding claim 5:
The combination teaches:
wherein the one or more circuits are operable to determine that the received communication packets are associated with remote automated management based on a determination that the communication packets comprise User Datagram Protocol (UDP) packets and the UPD packets are received on a predefined UDP port [Brown par 45, 46, 50, 68, 69]. 
Regarding claim 6:
The combination teaches:
wherein the one or more circuits are operable to, after identifying the received communication packets as being associated with remote automated management, process the received communication packets to extract management related requests carried therein [Brown par 75-85, 96-102]. 
Regarding claim 7:
The combination teaches:
wherein the one or more circuits are operable to update or modify one or more functions in the system based on the received management related messages [Brown par 5-13, 26].
Regarding claim 8:
The combination teaches:
wherein the one or more circuits are operable to communicate with the remote entity via one or more encrypted links [Brown par 63]. 
Regarding claim 9:
The combination teaches:
wherein the management related messages are embedded in encrypted packets [Brown par 63]; and
 wherein the one or more circuits are operable to apply decryption to the encrypted packets [Brown par 63]. 
Regarding claim 10:
The combination teaches:
[Brown fig 2; par 93]. 
Regarding claim 11:
The combination teaches:
wherein at least one of the one or more circuits is incorporated into an Ethernet chip [Brown par 69]. 

Regarding claim 12:
The combination teaches:
wherein at least one of the one or more circuits is incorporated into an external component connected to the system [Brown fig 3; par 93]. 
Regarding claim 13:
The combination teaches:
wherein the at least one of the one or more circuits is incorporated into the external component and is configured for handling the communication with the remote entity, and for generating debugging related messages based on the received management related messages [Brown fig 3; par 5-13, 26, 93].

Regarding claim 21:
The combination teaches:
[Brown par 11].

Regarding claims 14-20 and 22:
The claims are rejected as the methods of using the apparatuses of claims 1, 2, 4, 6-9 and 21.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘289 to Anderson et al. discloses periodically changing a port used for communication according to a timing mechanism (see fig 2 and accompanying description).
‘028 to Smith et al. discloses the known concept of black hole filtering – discarding packets sent to an incorrect port.
‘605 to Chen et al. discloses detecting if an incoming data packet was received on a forbidden port and, if so, dropping it (see figures 4 and 5 along with accompanying disclosure).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC M DUNCAN whose telephone number is (571)272-3646.  The examiner can normally be reached on M-F 7-330.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARC DUNCAN/Primary Examiner, Art Unit 2113